FILED
                             NOT FOR PUBLICATION                            JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUN CHENG PAN,                                   No. 07-75130

               Petitioner,                       Agency No. A070-901-961

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Jun Cheng Pan, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d
889, 894 (9th Cir. 2003). We deny the petition for review.

         The BIA did not abuse its discretion in denying Pan’s motion to reopen as

untimely where the motion was filed over two years after the BIA’s final

administrative decision, see 8 C.F.R. § 1003.2(c)(2), and Pan failed to establish

changed circumstances in China to qualify for the regulatory exception to the time

limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Lin v. Holder, 588 F.3d 981,

988-89 (9th Cir. 2009) (record did not establish change in family planning laws or

enforcement of such laws to show changed country conditions excusing untimely

motion to reopen).

         Pan’s contention that he should have been permitted to file a successive

asylum application is foreclosed. See Lin, 588 F.3d at 989 (rejecting petitioner’s

contention that, independent from her motion to reopen, she was entitled to file a

free-standing asylum application).

         Pan’s contention that the BIA failed to consider the evidence submitted with

the motion to reopen fails because he has not overcome the presumption that the

BIA reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.

2006).

         PETITION FOR REVIEW DENIED.


                                            2                                   07-75130